Mem. by Ward. J.:
This is an appeal by John Crabtree, one of the executors and a legatee under the will of William Crab-tree, deceased, from portions of a decree of the Surrogate’s Court of Onondaga county, settling the accounts of the executors of the deceased. The only interest the appellant has in the property of the deceased arises out of a bequest to him of an undivided one-half interest in certain tools and machinery in connection with a stone yard and stone business which had been carried on by the deceased. The will of the deceased made his personal property primarily liable for the payment of his debts. The record before us discloses that the personal property of the deceased amounted to about $31,000; that there had been properly ex*621pended upon debts and expenses about §21,000, leaving in the hands of the executors for the payment of debts about $10,000, and there are still debts due and unpaid, that are valid, amounting to about $18,000. Allowing a fair valuation of the property bequeathed to the appellant, there would still remain a deficiency of personal property for the payment of the debts in an amount exceeding $5,000. The residuary legatees, by a writing filed with the surrogate, expressed satisfaction with the result of the accounting, and do not appeal. None of the creditors appeal, but one of the principal creditors, the Salt Springs National Bank, asks an affirmance of the surrogate’s decree. The items which the appellant claims should be added to the liability of the executors to apply in payment of debts amount to less than $1,300, and if all are allowed as the appellant claims, it would not benefit him in the least. No reversible error appears in the ruling of the surrogate in regard to the reception or the rejection of evidence, and the decree of the surrogate appealed from should be affirmed, with one bill of costs to the respondents, to be paid out of the estate. All concurred.